Per Curiam.
A motion was made by the respondent to dismiss the appeal in this ease and affirm the judgment for several reasons; but we need notice but one of them, and that is that no appeal bond has been filed within the time limited by law, and that the same is not sufficient, either in form or substance, to render such appeal effectual. The record shows that the appellants applied to the superior court to fix the amount of a stay bond,- and the court fixed it at $250. The appellants thereafter filed a bond conditioned both as an appeal bond and a supersedeas bond in the sum of $250. It is stated in this bond that the reason why it is given is because the appellants desired to stay the proceedings under orders appealed from until the determination of said appeal therefrom. As indicated by its terms, it is also intended as an appeal bond, and no other bond is given.
Hnder the rule announced in Pierce v. Willeby, 20 Wash. 129 (54 Pac. 999); Town of Sumner v. Rogers, *12621 Wash. 361 (58 Pac. 214), and Galloway v. Tjossem, ante, p. 103, decided on the 20th of the present month, the motion must he sustained.